Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0000140
                                                      20-MAR-2013
                                                      02:45 PM


                          SCPW-13-0000140

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       MICHAEL C. TIERNEY,
                            Petitioner,

                                vs.

TED SAKAI, DEPARTMENT OF PUBLIC SAFETY FOR THE STATE OF HAWAI#I,
                          Respondent.


                        ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Michael C. Tierney’s

petition for a writ of mandamus, which was filed on March 6,

2013, and the documents attached thereto and submitted in support
thereof, it appears that petitioner fails to demonstrate that he

has a clear and indisputable right to unlimited free legal mail

and materials.   Petitioner, therefore, is not entitled to

mandamus relief.   See Kema v. Gaddis, 91 Hawai#i 200, 204, 982

P.2d 334, 338 (1999) (a writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a

clear and indisputable right to relief and a lack of alternative

means to redress adequately the alleged wrong or obtain the

requested action).   Accordingly,
          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, March 20, 2013.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack




                                2